Exhibit 10.2

WELLS CORE OFFICE INCOME REIT, INC.

FORM OF 2010 LONG-TERM INCENTIVE PLAN

WELLS CORE OFFICE INCOME REIT, INC.

FORM OF 2010 LONG-TERM INCENTIVE PLAN

 

ARTICLE 1 PURPOSE    1

1.1

  General    1 ARTICLE 2 DEFINITIONS    1

2.1

  Definitions    1 ARTICLE 3 EFFECTIVE TERM OF PLAN    3

3.1

  Effective Date    3

3.2

  Term of Plan    3 ARTICLE 4 ADMINISTRATION    3

4.1

  Committee    3

4.2

  Actions and Interpretations by the Committee    3

4.3

  Authority of Committee    3

4.4

  Award Certificates    4 ARTICLE 5 SHARES SUBJECT TO THE PLAN    4

5.1

  Number of Shares    4

5.2

  Share Counting    4

5.3

  Stock Distributed    4 ARTICLE 6 ELIGIBILITY    4

6.1

  General    4 ARTICLE 7 STOCK OPTIONS    4

7.1

  General    4

7.2

  Incentive Stock Options    4 ARTICLE 8 STOCK APPRECIATION RIGHTS    5

8.1

  Grant of Stock Appreciation Rights    5 ARTICLE 9 PERFORMANCE AWARDS    5

9.1

  Grant of Performance Awards    5

9.2

  Performance Goals    5

9.3

  Right to Payment    5

9.4

  Other Terms    5 ARTICLE 10 RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS
   6



--------------------------------------------------------------------------------

10.1

  Grant of Restricted Stock and Restricted Stock Units    6

10.2

  Issuance and Restrictions    6

10.3

  Forfeiture    6

10.4

  Delivery of Restricted Stock    6 ARTICLE 11 DEFERRED STOCK UNITS    6

11.1

  Grant of Deferred Stock Units    6 ARTICLE 12 DIVIDEND EQUIVALENTS    6

12.1

  Grant of Dividend Equivalents    6 ARTICLE 13 STOCK OR OTHER STOCK-BASED
AWARDS    6

13.1

  Grant of Stock or Other Stock-Based Awards    6 ARTICLE 14 PROVISIONS
APPLICABLE TO AWARDS    6

14.1

  Stand-Alone and Tandem Awards    6

14.2

  Term of Awards    6

14.3

  Form of Payment of Awards    7

14.4

  Limits on Transfer    7

14.5

  Beneficiaries    7

14.6

  Stock Certificates    7

14.7

  Acceleration Upon Death or Disability    7

14.8

  Treatment upon a Change in Control    7

14.9

  Acceleration For Any Reason    7

14.10

  Termination of Employment    8

14.11

  Forfeiture Events    8

14.12

  Substitute Awards    8 ARTICLE 15 CHANGES IN CAPITAL STRUCTURE    8

15.1

  Mandatory Adjustments    8

15.2

  Discretionary Adjustments    8

15.3

  General    8 ARTICLE 16 AMENDMENT, MODIFICATION AND TERMINATION    8

16.1

  Amendment, Modification and Termination    8

16.2

  Awards Previously Granted    8 ARTICLE 17 GENERAL PROVISIONS    9

17.1

  No Rights to Awards; Non-Uniform Determinations    9

17.2

  No Shareholder Rights    9

 

ii



--------------------------------------------------------------------------------

17.3

  Withholding    9

17.4

  No Right to Continued Service    9

17.5

  Unfunded Status of Awards    9

17.6

  Relationship to Other Benefits    9

17.7

  Expenses    9

17.8

  Titles and Headings    9

17.9

  Gender and Number    9

17.10

  Fractional Shares    9

17.11

  Government and Other Regulations    9

17.12

  Governing Law    9

17.13

  Additional Provisions    9

17.14

  No Limitations on Rights of Company    10

17.15

  Indemnification    10

17.16

  Special Provisions Related to Section 409A of the Code    10

 

iii



--------------------------------------------------------------------------------

Exhibit 10.2

WELLS CORE OFFICE INCOME REIT, INC.

FORM OF 2010 LONG-TERM INCENTIVE PLAN

ARTICLE 1

PURPOSE

1.1. GENERAL. The purpose of the Wells Core Office Income REIT, Inc. 2010
Long-Term Incentive Plan (the “Plan”) is to promote the success, and enhance the
value, of Wells Core Office Income REIT, Inc. (the “Company”), by linking the
personal interests of employees, officers, directors and consultants of the
Company or any Affiliate (as defined below) to those of Company stockholders and
by providing such persons with an incentive for outstanding performance. The
Plan is further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of employees, officers, directors and
consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent. Accordingly, the Plan
permits the grant of incentive awards from time to time to selected employees,
officers, directors and consultants of the Company and its Affiliates.

ARTICLE 2

DEFINITIONS

2.1. DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1, unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

(a) “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.

(b) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Deferred Stock Unit Award, Performance Award,
Dividend Equivalent Award, Other Stock-Based Award, Performance-Based Cash
Awards, or any other right or interest relating to Stock or cash, granted to a
Participant under the Plan.

(c) “Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Awards or series of Awards under the Plan.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” as a reason for a Participant’s termination of employment shall have
the meaning assigned such term in the employment, severance or similar
agreement, if any, between such Participant and the Company or an Affiliate,
provided, however that if there is no such employment, severance or similar
agreement in which such term is defined, and unless otherwise defined in the
applicable Award Certificate, “Cause” shall mean any of the following acts by
the Participant, as determined by the Committee or the Board: (i) the willful
and continued failure of the Participant to perform his or her required duties
as an officer or employee of the Company or any Affiliate, (ii) any action by
the Participant that involves willful misfeasance or gross negligence, (iii) the
requirement of or direction by a federal or state regulatory agency that has
jurisdiction over the Company or any Affiliate to terminate the employment of
the Participant, (iv) the conviction of the Participant of the commission of any
criminal offense that involves dishonesty or breach of trust, or (v) any
intentional breach by the Participant of a material term, condition or covenant
of any agreement between the Participant and the Company or any Affiliate.

(f) “Change in Control” means and includes the occurrence of any one of the
following events but shall specifically exclude a Public Offering:

(i) individuals who, on the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of such
Board, provided that any person becoming a director after the Effective Date and
whose election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any Person other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed an Incumbent Director; or

(ii) any person becomes a “beneficial owner” (as defined in Rule 13d-3 under the
1934 Act), directly or indirectly, of either (A) 25% or more of the
then-outstanding shares of common stock of the Company (“Company Common Stock”)
or (B) securities of the Company representing 25% or more of the combined voting
power of the Company’s then outstanding securities eligible to vote for the
election of directors (the “Company Voting Securities”); provided, however, that
for purposes of this subsection (ii), the following acquisitions of Company
Common Stock or Company Voting Securities shall not constitute a Change in
Control: (w) an acquisition directly from the Company, (x) an acquisition by the
Company or a Subsidiary of the Company, (y) an acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary of the Company, or (z) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in subsection (iii) below); or

(iii) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding Company Common Stock and outstanding Company Voting Securities
immediately prior to such Reorganization, Sale or Acquisition beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Reorganization, Sale or
Acquisition (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets or stock either directly or through one or more subsidiaries, the
“Surviving Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Reorganization, Sale or Acquisition, of the
outstanding Company Common Stock and the outstanding Company Voting Securities,
as the case may be, and (B) no person (other than (x) the Company or any
Subsidiary of the Company, (y) the Surviving Corporation or its ultimate parent
corporation, or (z) any employee benefit plan (or related trust) sponsored or
maintained by any of the foregoing is the beneficial owner, directly or
indirectly, of 25% or more of the total common stock or 25% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Corporation, and (C) at least a majority of the members of the
board of directors of the Surviving Corporation were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for such Reorganization, Sale or Acquisition (any Reorganization, Sale or
Acquisition which satisfies all of the criteria specified in (A), (B) and
(C) above shall be deemed to be a “Non-Qualifying Transaction”); or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

1



--------------------------------------------------------------------------------

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and includes a reference to the underlying final regulations.

(h) “Committee” means the committee of the Board described in Article 4.

(i) “Company” means Wells Core Office Income REIT, Inc., a Maryland corporation,
or any successor corporation.

(j) “Continuous Status as a Participant” means the absence of any interruption
or termination of service as an employee, officer, consultant or director of the
Company or any Affiliate, as applicable; provided, however, that for purposes of
an Incentive Stock Option, or a Stock Appreciation Right issued in tandem with
an Incentive Stock Option, “Continuous Status as a Participant” means the
absence of any interruption or termination of service as an employee of the
Company or any Parent or Subsidiary, as applicable, pursuant to applicable tax
regulations. Continuous Status as a Participant shall continue to the extent
provided in a written severance or employment agreement during any period for
which severance compensation payments are made to an employee, officer,
consultant or director and shall not be considered interrupted in the case of
any short-term disability or leave of absence authorized in writing by the
Company prior to its commencement; provided, however, that for purposes of
Incentive Stock Options, no such leave may exceed 90 days, unless reemployment
upon expiration of such leave is guaranteed by statute or contract. If
reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, on the 91st day of such leave any Incentive Stock Option held
by the Participant shall cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Nonstatutory Stock Option.

(k) “Deferred Stock Unit” means a right granted to a Participant under Article
11.

(l) “Disability” or “Disabled” has the same meaning as provided in the long-term
disability plan or policy maintained by the Company or if applicable, most
recently maintained, by the Company or if applicable, an Affiliate, for the
Participant, whether or not such Participant actually receives disability
benefits under such plan or policy. If no long-term disability plan or policy
was ever maintained on behalf of Participant or if the determination of
Disability relates to an Incentive Stock Option, or a Stock Appreciation Right
issued in tandem with an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. In the event of a
dispute, the determination whether a Participant is Disabled will be made by the
Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates.

(m) “Dividend Equivalent” means a right granted to a Participant under Article
12.

(n) “Effective Date” has the meaning assigned such term in Section 3.1.

(o) “Eligible Participant” means an employee, officer, consultant or director of
the Company or any Affiliate.

(p) “Fair Market Value”, on any date, means(i) if the Stock is listed on a
national securities exchange or is traded on a national market system, the
closing sales price on such exchange or over such system on such date or, in the
absence of reported sales on such date, the closing sales price on the
immediately preceding date on which sales were reported, or (ii) if the Stock is
not listed on a national securities exchange or traded on a national market
system, the mean between the bid and offered prices as quoted by NASDAQ for such
date, provided that if it is determined that the fair market value is not
properly reflected by such NASDAQ quotations or bid and offered prices for the
Shares are not quoted by NASDAQ, Fair Market Value will be determined by such
other method as the Committee determines in good faith to be reasonable.

(q) “Full Value Award” means an Award other than in the form of an Option or
SAR, and which is settled by the issuance of Stock.

(r) “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.

(s) “Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision thereto.

(t) “Independent Director” means a director of the Company who is not a common
law employee of the Company or an Affiliate.

(u) “Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.

(v) “Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Nonstatutory Stock Option.

(w) “Other Stock-Based Award” means a right, granted to a Participant under
Article 13, that relates to or is valued by reference to Stock or other Awards
relating to Stock.

(x) “Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.

(y) “Participant” means a person who, as an employee, officer, director or
consultant of the Company or any Affiliate, has been granted an Award under the
Plan; provided that in the case of the death of a Participant, the term
“Participant” refers to a beneficiary designated pursuant to Section 14.5 or the
legal guardian or other legal representative acting in a fiduciary capacity on
behalf of the Participant under applicable state law and court supervision.

(z) “Performance Award” means Performance Shares or Performance Units or
Performance-Based Cash Awards granted pursuant to Article 9.

(aa) “Performance-Based Cash Award” means a right granted to a Participant under
Article 9 to a cash award to be paid upon achievement of such performance goals
as the Committee establishes with regard to such Award.

(bb) “Performance Share” means any right granted to a Participant under Article
9 to a unit to be valued by reference to a designated number of Shares to be
paid upon achievement of such performance goals as the Committee establishes
with regard to such Performance Share.

(cc) “Performance Unit” means a right granted to a Participant under Article 9
to a unit valued by reference to a designated amount of cash or property other
than Shares to be paid to the Participant upon achievement of such performance
goals as the Committee establishes with regard to such Performance Unit.

(dd) “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.

(ee) “Plan” means the Wells Core Office Income REIT, Inc. 2010 Long-Term
Incentive Plan, as amended from time to time.

(ff) “Public Offering” shall occur on the closing date of a firm commitment
underwritten public offering of any class or series of the Company’s equity
securities pursuant to a registration statement filed by the Company under the
1933 Act.

(gg) “Restricted Stock Award” means Stock granted to a Participant under Article
10 that is subject to certain restrictions and to risk of forfeiture.

(hh) “Restricted Stock Unit Award” means the right granted to a Participant
under Article 10 to receive shares of Stock (or the equivalent value in cash or
other property if the Committee so provides) in the future, which right is
subject to certain restrictions and to risk of forfeiture.

 

2



--------------------------------------------------------------------------------

(ii) “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Section 15.1, the term “Shares” shall
also include any shares of stock or other securities that are substituted for
Shares or into which Shares are adjusted pursuant to Section 15.1.

(jj) “Stock” means the $.01 par value common stock of the Company and such other
securities of the Company as may be substituted for Stock pursuant to Article
15.

(kk) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a Share as of the date of exercise of the SAR over the grant
price of the SAR, all as determined pursuant to Article 8.

(ll) “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

(mm) “1933 Act” means the Securities Act of 1933, as amended from time to time.

(nn) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

ARTICLE 3

EFFECTIVE TERM OF PLAN

3.1. EFFECTIVE DATE. The Plan shall be effective as of the date it is approved
by the stockholders of the Company (the “Effective Date”).

3.2. TERMINATION OF PLAN. The Plan shall terminate on the tenth anniversary of
the Effective Date unless earlier terminated as provided herein. The termination
of the Plan on such date shall not affect the validity of any Award outstanding
on the date of termination.

ARTICLE 4

ADMINISTRATION

4.1. COMMITTEE. The Plan shall be administered by a Committee appointed by the
Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. It is intended that at least two of the directors appointed to serve on
the Committee shall be “non-employee directors” (within the meaning of Rule
16b-3 promulgated under the 1934 Act) and that any such members of the Committee
who do not so qualify shall abstain from participating in any decision to make
or administer Awards that are made to Eligible Participants who at the time of
consideration for such Award are persons subject to the short-swing profit rules
of Section 16 of the 1934 Act. However, the mere fact that a Committee member
shall fail to qualify under the foregoing requirement or shall fail to abstain
from such action shall not invalidate any Award made by the Committee which
Award is otherwise validly made under the Plan. The members of the Committee
shall be appointed by, and may be changed at any time and from time to time in
the discretion of, the Board. The Board may reserve to itself any or all of the
authority and responsibility of the Committee under the Plan or may act as
administrator of the Plan for any and all purposes. To the extent the Board has
reserved any authority and responsibility or during any time that the Board is
acting as administrator of the Plan, it shall have all the powers of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 4.1) shall include the Board. To the extent any action of the Board
under the Plan conflicts with actions taken by the Committee, the actions of the
Board shall control.

4.2. ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate. The Committee’s interpretation of the Plan, any
Awards granted under the Plan, any Award Certificate and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties. Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Affiliate, the Company’s
or an Affiliate’s independent certified public accountants, Company counsel or
any executive compensation consultant or other professional retained by the
Company to assist in the administration of the Plan.

4.3. AUTHORITY OF COMMITTEE. Except as provided below, the Committee has the
exclusive power, authority and discretion to:

(a) Grant Awards;

(b) Designate Participants;

(c) Determine the type or types of Awards to be granted to each Participant;

(d) Determine the number of Awards to be granted and the number of Shares or
dollar amount to which an Award will relate;

(e) Determine the terms and conditions of any Award, not inconsistent with the
provisions of the Plan, granted under the Plan, including but not limited to,
the exercise price, grant price, or purchase price, any restrictions or
limitations on the Award, any schedule for lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, based in each case on such considerations as the Committee in its sole
discretion determines;

(f) Determine whether, to what extent, and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in, cash, Stock,
other Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;

(g) Prescribe the form of each Award Certificate, which need not be identical
for each Participant;

(h) Decide all other matters that must be determined in connection with an
Award;

(i) Establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan;

(j) Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;

(k) Amend the Plan or any Award Certificate as provided herein; and

(l) Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or any Affiliate may operate, in order to assure the viability
of the benefits of Awards granted to participants located in such other
jurisdictions and to meet the objectives of the Plan.

Notwithstanding the foregoing, grants of Awards to Independent Directors
hereunder shall be made only in accordance with the terms, conditions and
parameters of a plan, program or policy for the compensation of Independent
Directors as in effect from time to time, and the Committee may not make
discretionary grants hereunder to Independent Directors.

 

3



--------------------------------------------------------------------------------

Notwithstanding the above, the Board or the Committee may, by resolution,
expressly delegate to a special committee, consisting of one or more directors
who are also officers of the Company, the authority, within specified
parameters, to (i) designate officers, employees and/or consultants of the
Company or any of its Affiliates to be recipients of Awards under the Plan, and
(ii) to determine the number of such Awards to be granted to any such
Participants; provided that a limit on the total number or dollar value of
Awards to be granted to any such Participants shall be approved in advance by
the Board or the Committee and provided further that such delegation of duties
and responsibilities to such special committee may not be made with respect to
the grant of Awards to eligible participants who are subject to Section 16(a) of
the 1934 Act at the Grant Date. The acts of such delegates shall be treated
hereunder as acts of the Board and such delegates shall report regularly to the
Board and the Committee regarding the delegated duties and responsibilities and
any Awards so granted.

4.4. AWARD CERTIFICATES. Each Award shall be evidenced by an Award Certificate.
Each Award Certificate shall include such provisions, not inconsistent with the
Plan, as may be specified by the Committee.

ARTICLE 5

SHARES SUBJECT TO THE PLAN

5.1. NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2 and
15.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 500,000. The maximum number
of Shares that may be issued upon exercise of Incentive Stock Options granted
under the Plan shall be 500,000. The maximum number of Shares that may be issued
upon the exercise or grant of an Award granted under the Plan shall not exceed
in the aggregate an amount equal to 10% of the outstanding Shares on the Grant
Date.

5.2. SHARE COUNTING.

(a) To the extent that an Award is canceled, terminates, expires, is forfeited
or lapses for any reason, any unissued Shares from such Award will again be
available for issuance pursuant to Awards granted under the Plan.

(b) Shares subject to Awards settled in cash will again be available for
issuance pursuant to Awards granted under the Plan.

(c) Shares withheld from an Award to satisfy minimum tax withholding
requirements will again be available for issuance pursuant to Awards granted
under the Plan, but Shares delivered by a Participant (by either actual delivery
or attestation) to satisfy tax withholding requirements shall not be added back
to the number of Shares available for issuance under the Plan.

(d) If the exercise price of an Option is satisfied by delivering Shares to the
Company (by either actual delivery or attestation), only the net number of
Shares actually issued by the Company shall be considered for purposes of
determining the number of Shares remaining available for issuance pursuant to
Awards granted under the Plan.

(e) To the extent that the full number of Shares subject to an Award is not
issued for any reason, only the number of Shares issued and delivered shall be
considered for purposes of determining the number of Shares remaining available
for issuance pursuant to Awards granted under the Plan. Nothing in this
subsection shall imply that any particular type of cashless exercise of an
Option is permitted under the Plan, that decision being reserved to the
Committee or other provisions of the Plan.

5.3. STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

ARTICLE 6

ELIGIBILITY

6.1. GENERAL. Awards may be granted only to Eligible Participants; except that
Incentive Stock Options may be granted to only to Eligible Participants who are
employees of the Company or a Parent or Subsidiary as defined in Section 424(e)
and (f) of the Code.

ARTICLE 7

STOCK OPTIONS

7.1. GENERAL. The Committee is authorized to grant Options to Participants
subject to terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall establish, including the following:

(a) EXERCISE PRICE. The exercise price per Share under an Option shall be
determined by the Committee; provided, however, that the exercise price of an
Option shall not be less than the Fair Market Value as of the Grant Date.

(b) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(d). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested. Except under certain circumstances contemplated by
Section 14.8 or 14.9 or as may be set forth in an Award Certificate with respect
to death or Disability of a Participant, Options will not be exercisable before
the expiration of one year from the Grant Date.

(c) PAYMENT. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants; provided, however, that if Shares are used to pay
the exercise price of an Option, such Shares must have been held by the
Participant for at least such period of time, if any, as necessary to avoid the
recognition of an expense under generally accepted accounting principles as a
result of the exercise of the Option.

(d) EXERCISE TERM. In no event may any Option be exercisable for more than ten
years from the Grant Date.

7.2. INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options granted
under the Plan must comply with the following additional rules:

(a) EXERCISE PRICE. The exercise price of an Incentive Stock Option shall not be
less than the Fair Market Value as of the Grant Date.

(b) LAPSE OF OPTION. Subject to any earlier termination provision contained in
the Award Certificate, an Incentive Stock Option shall lapse upon the earliest
of the following circumstances:

(1) The expiration date set forth in the Award Certificate.

(2) The tenth anniversary of the Grant Date.

 

4



--------------------------------------------------------------------------------

(3) Three months after termination of the Participant’s Continuous Status as a
Participant for any reason other than the Participant’s Disability or death.

(4) One year after the Participant’s Continuous Status as a Participant by
reason of the Participant’s Disability.

(5) Two years after the Participant’s death if the Participant dies while
employed, or during the three-month period described in paragraph (3) or during
the one-year period described in paragraph (4) and before the Option otherwise
lapses.

Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 14, if a Participant exercises an Option after termination
of employment, the Option may be exercised only with respect to the Shares that
were otherwise vested on the Participant’s termination of employment. Upon the
Participant’s death, any exercisable Incentive Stock Options may be exercised by
the Participant’s beneficiary, determined in accordance with Section 14.5.

(c) INDIVIDUAL DOLLAR LIMITATION. The aggregate Fair Market Value (determined as
of the Grant Date) of all Shares with respect to which Incentive Stock Options
are first exercisable by a Participant in any calendar year may not exceed
$100,000.00.

(d) TEN PERCENT OWNERS. No Incentive Stock Option shall be granted to any
individual who, at the Grant Date, owns stock possessing more than ten percent
of the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary unless the exercise price per share of such Option is at
least 110% of the Fair Market Value per Share at the Grant Date and the Option
expires no later than five years after the Grant Date.

(e) EXPIRATION OF AUTHORITY TO GRANT INCENTIVE STOCK OPTIONS. No Incentive Stock
Option may be granted pursuant to the Plan after the day immediately prior to
the tenth anniversary of the Effective Date of the Plan, or the termination of
the Plan, if earlier.

(f) RIGHT TO EXERCISE. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.

(g) ELIGIBLE GRANTEES. The Committee may not grant an Incentive Stock Option to
a person who is not at the Grant Date an employee of the Company or a Parent or
Subsidiary.

ARTICLE 8

STOCK APPRECIATION RIGHTS

8.1. GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:

(a) RIGHT TO PAYMENT. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:

(1) The Fair Market Value of one Share on the date of exercise; over

(2) The base price of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of one Share on
the Grant Date.

(b) OTHER TERMS. All awards of Stock Appreciation Rights shall be evidenced by
an Award Certificate. The terms, methods of exercise, methods of settlement,
form of consideration payable in settlement, and any other terms and conditions
of any Stock Appreciation Right shall be determined by the Committee at the time
of the grant of the Award and shall be reflected in the Award Certificate.

ARTICLE 9

PERFORMANCE AWARDS

9.1. GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant
Performance Shares, Performance Units or Performance-Based Cash Awards to
Participants on such terms and conditions as may be selected by the Committee.
The Committee shall have the complete discretion to determine the number of
Performance Awards granted to each Participant and to designate the provisions
of such Performance Awards as provided in Section 4.3. All Performance Awards
shall be evidenced by an Award Certificate or a written program established by
the Committee, pursuant to which Performance Awards are awarded under the Plan
under uniform terms, conditions and restrictions set forth in such written
program.

9.2. PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any performance criteria selected by
the Committee. Such performance criteria may be described in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of the Participant, an Affiliate or a division, region, department or function
within the Company or an Affiliate. The length of a performance period shall be
determined by the Committee; provided, however, that a performance period shall
not be shorter than 12 months.

9.3. RIGHT TO PAYMENT. The grant of a Performance Share to a Participant will
entitle the Participant to receive at a specified later time a specified number
of Shares, or the equivalent cash value, if the performance goals established by
the Committee are achieved and the other terms and conditions thereof are
satisfied. The grant of a Performance Unit to a Participant will entitle the
Participant to receive at a specified later time a specified dollar value, which
may be settled in cash or other property, including Shares, variable under
conditions specified in the Award, if the performance goals in the Award are
achieved and the other terms and conditions thereof are satisfied. The grant of
a Performance-Based Cash Award to a Participant will entitle the Participant to
receive at a specified later time a specified dollar value in cash variable
under conditions specified in the Award, if the performance goals in the Award
are achieved and the other terms and conditions thereof are satisfied. The
Committee shall set performance goals and other terms or conditions to payment
of the Performance Awards in its discretion which, depending on the extent to
which they are met, will determine the value of the Performance Awards that will
be paid to the Participant.

9.4. OTHER TERMS. Performance Awards may be payable in cash, Stock or other
property, and have such other terms and conditions as determined by the
Committee and reflected in the Award Certificate. For purposes of determining
the number of Shares to be used in payment of a Performance Award denominated in
cash but payable in whole or in part in Shares or Restricted Stock, the number
of Shares to be so paid will be determined by dividing the cash value of the
Award to be so paid by the Fair Market Value of a Share on the date of
determination by the Committee of the amount of the payment under the Award, or,
if the Committee so directs, the date immediately preceding the date the Award
is paid.

 

5



--------------------------------------------------------------------------------

ARTICLE 10

RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS

10.1. GRANT OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS. The Committee is
authorized to make Awards of Restricted Stock or Restricted Stock Units to
Participants in such amounts and subject to such terms and conditions as may be
selected by the Committee. An Award of Restricted Stock or Restricted Stock
Units shall be evidenced by an Award Certificate setting forth the terms,
conditions, and restrictions applicable to the Award.

10.2. ISSUANCE AND RESTRICTIONS. Restricted Stock or Restricted Stock Units
shall be subject to such restrictions on transferability and other restrictions
as the Committee may impose (including, without limitation, limitations on the
right to vote Restricted Stock or the right to receive dividends on the
Restricted Stock or dividend equivalents on the Restricted Stock Units) covering
a period of time specified by the Committee (the “Restriction Period”). These
restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments, upon the satisfaction of performance goals
or otherwise, as the Committee determines at the time of the grant of the Award
or thereafter. Except as otherwise provided in an Award Certificate or any
special Plan document governing an Award, the Participant shall have all of the
rights of a stockholder with respect to the Restricted Stock, and the
Participant shall have none of the rights of a stockholder with respect to
Restricted Stock Units until such time as Shares of Stock are paid in settlement
of the Restricted Stock Units.

10.3. FORFEITURE. Except for certain limited situations (including the death or
Disability of the Participant or a Change in Control referred to in
Section 14.8), Restricted Stock Awards and Restricted Stock Unit Awards subject
solely to continued employment restrictions shall have a Restriction Period of
not less than three years from the Grant Date (but permitting pro-rata vesting
over such time). Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, immediately after termination of
Continuous Status as a Participant during the applicable restriction period or
upon failure to satisfy a performance goal during the applicable restriction
period, Restricted Stock or Restricted Stock Units that are at that time subject
to restrictions shall be forfeited.

10.4. DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be
delivered to the Participant at the time of grant either by book-entry
registration or by delivering to the Participant, or a custodian or escrow agent
(including, without limitation, the Company or one or more of its employees)
designated by the Committee, a stock certificate or certificates registered in
the name of the Participant. If physical certificates representing shares of
Restricted Stock are registered in the name of the Participant, such
certificates must bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.

ARTICLE 11

DEFERRED STOCK UNITS

11.1. GRANT OF DEFERRED STOCK UNITS. The Committee is authorized to grant
Deferred Stock Units to Participants subject to such terms and conditions as may
be selected by the Committee. Deferred Stock Units shall entitle the Participant
to receive Shares of Stock (or the equivalent value in cash or other property if
so determined by the Committee) at a future time as determined by the Committee,
or as determined by the Participant within guidelines established by the
Committee in the case of voluntary deferral elections. An Award of Deferred
Stock Units shall be evidenced by an Award Certificate setting forth the terms
and conditions applicable to the Award.

ARTICLE 12

DIVIDEND EQUIVALENTS

12.1. GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents to Participants, in connection with other Awards or on a
freestanding basis, subject to such terms and conditions as may be selected by
the Committee. Dividend Equivalents shall entitle the Participant to receive
payments equal to dividends with respect to all or a portion of the number of
Shares subject to any Award, as determined by the Committee. The Committee may
provide that Dividend Equivalents be paid or distributed when accrued or be
deemed to have been reinvested in additional Shares or units equivalent to
Shares, or otherwise reinvested.

ARTICLE 13

STOCK OR OTHER STOCK-BASED AWARDS

13.1. GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that are payable in, valued in whole or in part by reference to, or
otherwise based on or related to Shares or other property, as deemed by the
Committee to be consistent with the purposes of the Plan, including without
limitation Shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, convertible or exchangeable debt securities, other
rights convertible or exchangeable into Shares, and Awards valued by reference
to book value of Shares or the value of securities of or the performance of
specified Parents or Affiliates (“Other Stock-Based Awards”). Such Other
Stock-Based Awards shall also be available as a form of payment in the
settlement of other Awards granted under the Plan. The Committee shall determine
the terms and conditions of such Other Stock-Based Awards. Except for certain
limited situations (including the death or Disability of the Participant or a
Change in Control referred to in Section 14.8), Other Stock-Based Awards subject
solely to continued employment restrictions shall be subject to restrictions
imposed by the Committee for a period of not less than three years from the
Grant Date (but permitting pro-rata vesting over such time); provided that such
restrictions shall not be applicable to any substitute awards granted under
Section 14.12, grants of Other Stock-Based Awards in payment of Performance
Awards pursuant to Article 9, grants of Other Stock-Based Awards granted in lieu
of cash or other compensation, or grants of Other Stock-Based Awards on a
deferred basis.

ARTICLE 14

PROVISIONS APPLICABLE TO AWARDS

14.1. STAND-ALONE AND TANDEM AWARDS. Awards granted under the Plan may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, any other Award granted under the Plan. Subject to Section 16.2,
awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.

14.2. TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Incentive Stock Option or a Stock Appreciation Right granted in tandem with the
Incentive Stock Option exceed a period of ten years from its Grant Date (or, if
Section 7.2(d) applies, five years from its Grant Date).

 

6



--------------------------------------------------------------------------------

14.3. FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Certificate, payments or transfers to be made by the
Company or an Affiliate on the grant or exercise of an Award may be made in such
form as the Committee determines at or after the Grant Date, including without
limitation, cash, Stock, other Awards, or other property, or any combination,
and may be made in a single payment or transfer or in installments, in each case
determined in accordance with rules adopted by, and at the discretion of, the
Committee.

14.4. LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution or, except in the case of an Incentive Stock
Option, pursuant to a domestic relations order that would satisfy
Section 414(p)(1)(A) of the Code if such Section applied to an Award under the
Plan; provided, however, that the Committee may (but need not) permit other
transfers where the Committee concludes that such transferability (i) does not
result in accelerated taxation, (ii) does not cause any Option intended to be an
Incentive Stock Option to fail to be described in Code Section 422(b), and
(iii) is otherwise appropriate and desirable, taking into account any factors
deemed relevant, including without limitation, state or federal tax or
securities laws applicable to transferable Awards.

14.5. BENEFICIARIES. Notwithstanding Section 14.4, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Company.

14.6. STOCK CERTIFICATES. All Stock issuable under the Plan is subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal or state securities laws, rules and regulations
and the rules of any national securities exchange or automated quotation system
on which the Stock is listed, quoted, or traded. The Committee may place legends
on any Stock certificate or issue instructions to the transfer agent to
reference restrictions applicable to the Stock.

14.7. ACCELERATION UPON DEATH OR DISABILITY. Except as otherwise provided in the
Award Certificate or any special Plan document governing an Award, upon the
Participant’ s death or Disability during his or her Continuous Status as a
Participant, (i) all of such Participant’s outstanding Options, SARs, and other
Awards in the nature of rights that may be exercised shall become fully
exercisable, (ii) all time-based vesting restrictions on the Participant’s
outstanding Awards shall lapse, and (iii) the target payout opportunities
attainable under all of such Participant’s outstanding performance-based Awards
shall be deemed to have been fully earned as of the date of termination based
upon (A) an assumed achievement of all relevant performance goals at the
“target” level if the date of termination occurs during the first half of the
applicable performance period, or (B) the actual level of achievement of all
relevant performance goals against target, if the date of termination occurs
during the second half of the applicable performance period, and, in either such
case, there shall be a prorata payout to the Participant or his or her estate
within thirty (30) days following the date of termination (unless a later date
is required by Section 17.16 hereof) based upon the length of time within the
performance period that has elapsed prior to the date of termination. Any Awards
shall thereafter continue or lapse in accordance with the other provisions of
the Plan and the Award Certificate. To the extent that this provision causes
Incentive Stock Options to exceed the dollar limitation set forth in
Section 7.2(c), the excess Options shall be deemed to be Nonstatutory Stock
Options.

14.8. TREATMENT UPON A CHANGE IN CONTROL. The provisions of this Section 14.8
shall apply in the case of a Change in Control, unless otherwise provided in the
Award Certificate or any special Plan document or separate agreement with a
Participant governing an Award.

(a) Awards not Assumed or Substituted by Surviving Entity. Upon the occurrence
of a Change in Control, and except with respect to any Awards assumed by the
Surviving Entity or otherwise equitably converted or substituted in connection
with the Change in Control in a manner approved by the Committee or the Board:
(i) outstanding Options, SARs, and other Awards in the nature of rights that may
be exercised shall become fully exercisable, (ii) time-based vesting
restrictions on outstanding Awards shall lapse, and (iii) the target payout
opportunities attainable under outstanding performance-based Awards shall be
deemed to have been fully earned as of the effective date of the Change in
Control based upon (A) an assumed achievement of all relevant performance goals
at the “target” level if the Change in Control occurs during the first half of
the applicable performance period, or (B) the actual level of achievement of all
relevant performance goals against target, if the Change in Control occurs
during the second half of the applicable performance period, and, in either such
case, there shall be prorata payout to Participants within thirty (30) days
following the Change in Control (unless a later date is required by
Section 17.16 hereof) based upon the length of time within the performance
period that has elapsed prior to the Change in Control. Any Awards shall
thereafter continue or lapse in accordance with the other provisions of the Plan
and the Award Certificate. To the extent that this provision causes Incentive
Stock Options to exceed the dollar limitation set forth in Section 7.2(b), the
excess Options shall be deemed to be Nonstatutory Stock Options.

(b) Awards Assumed or Substituted by Surviving Entity. With respect to Awards
assumed by the Surviving Entity or otherwise equitably converted or substituted
in connection with a Change in Control: if within two years after the effective
date of the Change in Control, a Participant’s employment is terminated without
Cause or the Participant resigns for Good Reason, then (i) all of that
Participant’s outstanding Options, SARs and other Awards in the nature of rights
that may be exercised shall become fully exercisable, (ii) all time-based
vesting restrictions on the his or her outstanding Awards shall lapse, and
(iii) the target payout opportunities attainable under all outstanding of that
Participant’s performance-based Awards shall be deemed to have been fully earned
as of the date of termination based upon (A) an assumed achievement of all
relevant performance goals at the “target” level if the date of termination
occurs during the first half of the applicable performance period, or (B) the
actual level of achievement of all relevant performance goals against target, if
the date of termination occurs during the second half of the applicable
performance period, and, in either such case, there shall be prorata payout to
such Participant within thirty (30) days following the date of termination of
employment (unless a later date is required by Section 17.16 hereof) based upon
the length of time within the performance period that has elapsed prior to the
date of termination of employment. With regard to each Award, a Participant
shall not be considered to have resigned for Good Reason unless either (i) the
Award Certificate includes such provision or (ii) the Participant is party to an
employment, severance or similar agreement with the Company or an Affiliate that
includes provisions in which the Participant is permitted to resign for Good
Reason. Any Awards shall thereafter continue or lapse in accordance with the
other provisions of the Plan and the Award Certificate. To the extent that this
provision causes Incentive Stock Options to exceed the dollar limitation set
forth in Section 7.2(b), the excess Options shall be deemed to be Nonstatutory
Stock Options.

14.9. ACCELERATION FOR ANY REASON. Regardless of whether an event has occurred
as described in Section 14.7 or 14.8 above, the Committee may in its sole
discretion at any time determine that all or a portion of a Participant’s
Options, SARs, and other Awards in the nature of rights that may be exercised
shall become fully or partially exercisable, that all or a part of the
time-based vesting restrictions on all or a portion of the outstanding Awards
shall lapse, and/or that any performance-based criteria with respect to any
Awards shall be deemed to be wholly or partially satisfied, in each case, as of
such date as the Committee may, in its sole discretion, declare. The Committee
may discriminate among Participants and among Awards granted to a Participant in
exercising its discretion pursuant to this Section 14.9. Notwithstanding
anything in the Plan, including this Section 14.9, the Committee may not
accelerate the payment of any Award if such acceleration would violate
Section 409A(a)(3) of the Code.

 

7



--------------------------------------------------------------------------------

14.10. TERMINATION OF EMPLOYMENT. Whether military, government or other service
or other leave of absence shall constitute a termination of employment shall be
determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A Participant’s
Continuous Status as a Participant shall not be deemed to terminate (i) in a
circumstance in which a Participant transfers from the Company to an Affiliate,
transfers from an Affiliate to the Company, or transfers from one Affiliate to
another Affiliate, or (ii) in the discretion of the Committee as specified at or
prior to such occurrence, in the case of a spin-off, sale or disposition of the
Participant’s employer from the Company or any Affiliate. To the extent that
this provision causes Incentive Stock Options to extend beyond three months from
the date a Participant is deemed to be an employee of the Company, a Parent or
Subsidiary for purposes of Sections 424(e) and 424(f) of the Code, the Options
held by such Participant shall be deemed to be Nonstatutory Stock Options.

14.11. FORFEITURE EVENTS. The Committee may specify in an Award Certificate that
the Participant’s rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events shall include, but
shall not be limited to, termination of employment for cause, violation of
material Company or Affiliate policies, breach of non-competition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company or any Affiliate.

14.12. SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

ARTICLE 15

CHANGES IN CAPITAL STRUCTURE

15.1. MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction between
the Company and its shareholders that causes the per-share value of the Stock to
change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Section 5.1 shall be adjusted proportionately, and
the Committee shall make such adjustments to the Plan and Awards as it deems
necessary, in its sole discretion, to prevent dilution or enlargement of rights
immediately resulting from such transaction. Action by the Committee may
include: (i) adjustment of the number and kind of shares that may be delivered
under the Plan; (ii) adjustment of the number and kind of shares subject to
outstanding Awards; (iii) adjustment of the exercise price of outstanding Awards
or the measure to be used to determine the amount of the benefit payable on an
Award; and (iv) any other adjustments that the Committee determines to be
equitable. Notwithstanding the foregoing, the Committee shall not make any
adjustments to outstanding Options or SARs that would constitute a modification
or substitution of the stock right under Treas. Reg. Sections 1.409A-1(b)(5)(v)
that would be treated as the grant of a new stock right or change in the form of
payment for purposes of Code Section 409A. Without limiting the foregoing, in
the event of a subdivision of the outstanding Stock (stock-split), a declaration
of a dividend payable in Shares, or a combination or consolidation of the
outstanding Stock into a lesser number of Shares, the authorization limits under
Section 5.1 shall automatically be adjusted proportionately, and the Shares then
subject to each Award shall automatically, without the necessity for any
additional action by the Committee, be adjusted proportionately without any
change in the aggregate purchase price therefor.

15.2 DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised, (iii) that Awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise price of the Award, (v) that performance targets and performance
periods for Performance Awards will be modified or (vi) any combination of the
foregoing. The Committee’s determination need not be uniform and may be
different for different Participants whether or not such Participants are
similarly situated.

15.3 GENERAL. Any discretionary adjustments made pursuant to this Article 15
shall be subject to the provisions of Section 16.2. To the extent that any
adjustments made pursuant to this Article 15 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.

ARTICLE 16

AMENDMENT, MODIFICATION AND TERMINATION

16.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
stockholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board or the Committee, either (i) materially
increase the number of Shares available under the Plan, (ii) expand the types of
awards under the Plan, (iii) materially expand the class of participants
eligible to participate in the Plan, (iv) materially extend the term of the
Plan, or (v) otherwise constitute a material change requiring stockholder
approval under applicable laws, policies or regulations or the applicable
listing or other requirements of an exchange, then such amendment shall be
subject to stockholder approval; and provided, further, that the Board or
Committee may condition any other amendment or modification on the approval of
stockholders of the Company for any reason, including by reason of such approval
being necessary or deemed advisable to (i) permit Awards made hereunder to be
exempt from liability under Section 16(b) of the 1934 Act, (ii) to comply with
the listing or other requirements of an exchange, or (iii) to satisfy any other
tax, securities or other applicable laws, policies or regulations.

16.2. AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:

(a) Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award;

(b) The original term of an Option may not be extended without the prior
approval of the stockholders of the Company;

(c) Except as otherwise provided in Article 15, the Committee shall not be
permitted to (i) lower the exercise price per Share of an Option after it is
granted, (b) cancel an Option when the exercise price per Share exceeds the Fair
Market Value of the underlying Shares in exchange for another Award, or (c) take
any other action with respect to an Option that may be treated as a repricing
under the rules and regulations of an exchange, without the prior approval of
the stockholders of the Company; and

 

8



--------------------------------------------------------------------------------

(d) No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby.

ARTICLE 17

GENERAL PROVISIONS

17.1. NO RIGHTS TO AWARDS; NON-UNIFORM DETERMINATIONS. No Participant or any
Eligible Participant shall have any claim to be granted any Award under the
Plan. Neither the Company, its Affiliates nor the Committee is obligated to
treat Participants or Eligible Participants uniformly, and determinations made
under the Plan may be made by the Committee selectively among Eligible
Participants who receive, or are eligible to receive, Awards (whether or not
such Eligible Participants are similarly situated).

17.2. NO SHAREHOLDER RIGHTS. No Award gives a Participant any of the rights of a
stockholder of the Company unless and until Shares are in fact issued to such
person in connection with such Award.

17.3. WITHHOLDING. The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any exercise, lapse of restriction or other taxable event arising as a result of
the Plan. If Shares are surrendered to the Company to satisfy withholding
obligations in excess of the minimum withholding obligation, such Shares must
have been held by the Participant as fully vested shares for such period of
time, if any, as necessary to avoid the recognition of an expense under
generally accepted accounting principles. The Company shall have the authority
to require a Participant to remit cash to the Company in lieu of the surrender
of Shares for tax withholding obligations if the surrender of Shares in
satisfaction of such withholding obligations would result in the Company’s
recognition of expense under generally accepted accounting principles. With
respect to withholding required upon any taxable event under the Plan, the
Committee may, at the time the Award is granted or thereafter, require or permit
that any such withholding requirement be satisfied, in whole or in part, by
withholding from the Award Shares having a Fair Market Value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as the
Committee establishes.

17.4. NO RIGHT TO CONTINUED SERVICE. Nothing in the Plan, any Award Certificate
or any other document or statement made with respect to the Plan, shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate any Participant’s employment or status as an officer, director or
consultant at any time, nor confer upon any Participant any right to continue as
an employee, officer, director or consultant of the Company or any Affiliate,
whether for the duration of a Participant’s Award or otherwise.

17.5. UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Certificate shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate. This Plan is not
intended to be subject to ERISA.

17.6. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Affiliate unless provided otherwise in such other plan.

17.7. EXPENSES. The expenses of administering the Plan shall be borne by the
Company and, if applicable, its Affiliates. The allocation of expenses among the
Company and its Affiliates shall be as agreed to by the Company and the
applicable Affiliates.

17.8. TITLES AND HEADINGS. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

17.9. GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

17.10. FRACTIONAL SHARES. No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up or down.

17.11. GOVERNMENT AND OTHER REGULATIONS.

(a) Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the 1933 Act), sell such Shares,
unless such offer and sale is made (i) pursuant to an effective registration
statement under the 1933 Act, which is current and includes the Shares to be
sold, or (ii) pursuant to an appropriate exemption from the registration
requirement of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act.

(b) Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.

17.12. GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Maryland.

17.13. ADDITIONAL PROVISIONS. Each Award Certificate may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of the Plan.

 

9



--------------------------------------------------------------------------------

17.14. NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

17.15. INDEMNIFICATION. Each person who is or shall have been a member of the
Committee, or of the Board, or an officer of the Company to whom authority was
delegated in accordance with Article 4 shall be indemnified and held harmless by
the Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s Articles of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

17.16. SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.

(a) General. It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers shall be held liable
for any taxes, interest, penalties or other monetary amounts owed by any
Participant or other taxpayer as a result of the Plan or any Award.

(b) Definitional Restrictions. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, to the extent that any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code would otherwise be payable or distributable, or a different form of
payment (e.g., lump sum or installment) would be effected, under the Plan or any
Award Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant, and/or such different form
of payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change in Control, Disability or separation
from service meet any description or definition of “change in control event”,
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
prohibit the vesting of any Award upon a Change in Control, Disability or
separation from service, however defined. If this provision prevents the payment
or distribution of any amount or benefit, such payment or distribution shall be
made on the next earliest payment or distribution date or event specified in the
Award Certificate that is permissible under Section 409A of the Code. If this
provision prevents the application of a different form of payment of any amount
or benefit, such payment shall be made in the same form as would have applied
absent such designated event or circumstance.

(c) Allocation among Possible Exemptions. If any one or more Awards granted
under the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company (acting through the Committee) shall determine which Awards or
portions thereof will be subject to such exemptions.

(d) Six-Month Delay in Certain Circumstances. Notwithstanding anything in the
Plan or in any Award Certificate to the contrary, if any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code would otherwise be payable or distributable under this Plan or any
Award Certificate by reason of a Participant’s separation from service during a
period in which the Participant is a Specified Employee (as defined below),
then, subject to any permissible acceleration of payment by the Committee under
Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):

(i) the amount of such non-exempt deferred compensation that would otherwise be
payable during the six-month period immediately following the Participant’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Participant’s separation from
service (or, if the Participant dies during such period, within 30 days after
the Participant’s death) (in either case, the “Required Delay Period”), and

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Section 409A of the Code and the final regulations thereunder,
provided, however, that, as permitted in such final regulations, the Company’s
Specified Employees and its application of the six-month delay rule of
409A(a)(2)(B)(i) of the Code shall be determined in accordance with rules
adopted by the Board or any committee of the Board, which shall be applied
consistently with respect to all nonqualified deferred compensation arrangements
of the Company, including this Plan.

(e) Grants to Employees of Affiliates. Eligible Participants who are service
providers to an Affiliate may be granted Options or SARs under this Plan only if
the Affiliate qualifies as an “eligible issuer of service recipient stock”
within the meaning of §1.409A-1(b)(5)(iii)(E) of the final regulations under
Section 409A of the Code.

(f) Fair Market Value of Unlisted Stock. If the Stock is not listed on a
securities exchange, the Fair Market Value of the Stock as of any given date
shall, for purposes of the Plan and any Award, be determined by such method as
the Committee determines in good faith to be reasonable and in compliance with
Section 409A of the Code.

(g) Design Limits on Options and SARs. Notwithstanding anything in this Plan or
any Award Certificate, no Option or SAR granted under this Plan shall
(i) provide for Dividend Equivalents or (ii) have any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise or disposition of the Option or SAR.

(h) Timing of Distribution of Dividend Equivalents. Unless otherwise provided in
the applicable Award Certificate, and Dividend Equivalents granted with respect
to an Award hereunder will be paid or distributed no later than the 15th day of
the 3rd month following the later of (i) the calendar year in which the
corresponding dividends were paid to shareholders, or (ii) the first calendar
year in which the Participant’s right to such Dividends Equivalents is no longer
subject to a substantial risk of forfeiture.

 

10



--------------------------------------------------------------------------------

The foregoing is hereby acknowledged as being the Wells Core Office Income REIT,
Inc. 2010 Long-Term Incentive Plan as adopted by the Board on June 7th, 2010,
approved by the sole stockholder on June 7th, 2010.

 

WELLS CORE OFFICE INCOME REIT, INC. By:   /s/ Douglas P. Williams Name:  
Douglas P. Williams Title:   Executive Vice President

 

11



--------------------------------------------------------------------------------

Exhibit 10.2

WELLS CORE OFFICE INCOME REIT, INC.

FORM OF 2010 INDEPENDENT DIRECTORS COMPENSATION PLAN

WELLS CORE OFFICE INCOME REIT, INC.

FORM OF 2010 INDEPENDENT DIRECTORS COMPENSATION PLAN

 

ARTICLE 1 PURPOSE    1

1.1

  Purpose    1

1.2

  Eligibility    1 ARTICLE 2 DEFINITIONS    1

2.1

  Definitions    1 ARTICLE 3 ADMINISTRATION    1

3.1

  Administration    1

3.2

  Reliance    2

3.3

  Indemnification    2 ARTICLE 4 SHARES    2

4.1

  Source of Shares for the Plan    2 ARTICLE 5 BASE RETAINER, MEETING FEES AND
EXPENSES    2

5.1

  Base Annual Retainer    2

5.2

  Meeting Fees    2

5.3

  Travel Expense Reimbursement    2 ARTICLE 6 EQUITY COMPENSATION    2

6.1

  General    2

6.2

  Terms and Conditions of Options    2

6.3

  Restrictions on Transfer    3 ARTICLE 7 ALTERNATIVE FORMS OF PAYMENT FOR BASE
RETAINER AND MEETING FEES    3

7.1

  Payment of Base Retainer    3

7.2

  Payment of Meeting Fees    3

7.3

  Timing and Manner of Payment Election    3 ARTICLE 8 AMENDMENT, MODIFICATION
AND TERMINATION    3

8.1

  Amendment, Modification and Termination    3 ARTICLE 9 GENERAL PROVISIONS    3

9.1

  Adjustments    3

9.2

  Duration of the Plan    3

9.3

  Expenses of the Plan    3

9.4

  Status of the Plan    3

9.5

  Effective Date    3

 

1



--------------------------------------------------------------------------------

Exhibit 10.2

WELLS CORE OFFICE INCOME REIT, INC.

FORM OF 2010 INDEPENDENT DIRECTORS COMPENSATION PLAN

ARTICLE 1

PURPOSE

1.1. PURPOSE. The purpose of the Wells Core Office Income REIT, Inc. 2010
Independent Directors Compensation Plan is to attract, retain and compensate
highly-qualified individuals who are not employees of Wells Core Office Income
REIT, Inc. or any of its Affiliates for service as members of the Board by
providing them with competitive compensation and an ownership interest in the
Stock of the Company. The Company intends that the Plan will benefit the Company
and its stockholders by allowing Independent Directors to have a personal
financial stake in the Company through an ownership interest in the Stock and
will closely associate the interests of Independent Directors with that of the
Company’s stockholders.

1.2. ELIGIBILITY. Independent Directors of the Company who are Eligible
Participants, as defined below, shall automatically be participants in the Plan.

ARTICLE 2

DEFINITIONS

2.1. DEFINITIONS. Unless the context clearly indicates otherwise, the following
terms shall have the following meanings:

“Affiliate” has the meaning given such term in the Equity Incentive Plan.

“Base Retainer” means the retainer (excluding meeting fees and expenses) payable
by the Company to an Independent Director pursuant to Section 5.1 hereof for
service as a director of the Company, as such amount may be changed from time to
time.

“Board” means the Board of Directors of the Company.

“Change in Control” has the meaning given such term in the Equity Incentive
Plan.

“Charter” means the articles of incorporation of the Company, as such articles
of incorporation may be amended from time to time.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” has the meaning given such term in the Equity Incentive Plan.

“Company” means Wells Core Office Income REIT, Inc., a Maryland corporation.

“Director Disability” means any illness or other physical or mental condition of
an Independent Director that renders him or her incapable of performing as a
director of the Company, or any medically determinable illness or other physical
or mental condition resulting from a bodily injury, disease or mental disorder
which, in the judgment of the Committee, is permanent and continuous in nature.
The Committee may require such medical or other evidence as it deems necessary
to judge the nature and permanency of an Independent Director’s condition.

“Effective Date” of the Plan means the date of the approval of the Equity
Incentive Plan by the Company’s stockholders.

“Eligible Participant” means any person who is an Independent Director on the
Effective Date or becomes an Independent Director while this Plan is in effect;
except that during any period a director is prohibited from participating in the
Plan by his or her employer or otherwise waives participation in the Plan, such
director shall not be an Eligible Participant.

“Equity Incentive Plan” means the Wells Core Office Income REIT, Inc. 2010
Long-Term Incentive Plan, or any subsequent equity compensation plan approved by
the Company’s stockholders and designated as the Equity Incentive Plan for
purposes of this Plan.

“Fair Market Value” has the meaning given such term in the Equity Incentive
Plan.

“Independent Director” means a director that meets either the independence
standards promulgated by the New York Stock Exchange or the definition of an
Independent Director set forth in the Charter.

“Plan” means this Wells Core Office Income REIT, Inc. 2010 Independent Directors
Compensation Plan, as amended from time to time.

“Plan Year” means the approximate 12-month period beginning with the annual
stockholders meeting and ending at the next annual stockholders meeting;
provided that the first Plan Year shall begin on the Effective Date and extend
until the next annual stockholders meeting.

“Shares” has the meaning given such term in the Equity Incentive Plan.

“Stock” has the meaning given such term in the Equity Incentive Plan.

ARTICLE 3

ADMINISTRATION

3.1. ADMINISTRATION. The Plan shall be administered by the Committee. Subject to
the provisions of the Plan, the Committee shall be authorized to interpret the
Plan, to establish, amend and rescind any rules and regulations relating to the
Plan, and to make all other determinations necessary or advisable for the
administration of the Plan. The Committee’s interpretation of the Plan, and all
actions taken and determinations made by the Committee pursuant to the powers
vested in it hereunder, shall be conclusive and binding upon all parties
concerned including the Company, its stockholders and persons granted awards
under the Plan. The



--------------------------------------------------------------------------------

Committee may appoint a plan administrator to carry out the ministerial
functions of the Plan, but the administrator shall have no other authority or
powers of the Committee.

3.2. RELIANCE. In administering the Plan, the Committee may rely upon any
information furnished by the Company, its public accountants and other experts.
No individual will have personal liability by reason of anything done or omitted
to be done by the Company or the Committee in connection with the Plan. This
limitation of liability shall not be exclusive of any other limitation of
liability to which any such person may be entitled under the Company’s
certificate of incorporation or otherwise.

3.3. INDEMNIFICATION. Each person who is or has been a member of the Committee
or who otherwise participates in the administration or operation of this Plan
shall be indemnified by the Company against, and held harmless from, any loss,
cost, liability or expense that may be imposed upon or incurred by him or her in
connection with or resulting from any claim, action, suit or proceeding in which
such person may be involved by reason of any action taken or failure to act
under the Plan and shall be fully reimbursed by the Company for any and all
amounts paid by such person in satisfaction of judgment against him or her in
any such action, suit or proceeding, provided he or she will give the Company an
opportunity, by written notice to the Committee, to defend the same at the
Company’s own expense before he or she undertakes to defend it on his or her own
behalf. This right of indemnification shall not be exclusive of any other rights
of indemnification to which any such person may be entitled under the Company’s
Charter, Bylaws, contract or Maryland law.

ARTICLE 4

SHARES

4.1. SOURCE OF SHARES FOR THE PLAN. The Options, Shares or other equity awards
that may be issued pursuant to the Plan shall be issued under the Equity
Incentive Plan, subject to all of the terms and conditions of the Equity
Incentive Plan. The terms contained in the Equity Incentive Plan are
incorporated into and made a part of this Plan with respect to Options, Shares
or other equity awards granted pursuant hereto and any such awards shall be
governed by and construed in accordance with the Equity Incentive Plan. In the
event of any actual or alleged conflict between the provisions of the Equity
Incentive Plan and the provisions of this Plan, the provisions of the Equity
Incentive Plan shall be controlling and determinative. This Plan does not
constitute a separate source of shares for the grant of the equity awards
described herein.

ARTICLE 5

BASE RETAINER, MEETING FEES AND EXPENSES

5.1. BASE RETAINER. Each Eligible Participant shall be paid a Base Retainer for
service as a director during each Plan Year, payable in such form as shall be
elected by the Eligible Participant in accordance with Section 7.1. The amount
of the Base Retainer shall be established from time to time by the Committee.
Until changed by the Committee, the Base Retainer for a full Plan Year shall be
$30,000. The Base Annual Retainer shall be payable in approximately equal
quarterly installments in advance, beginning on the date of the annual
shareholders meeting; provided, however, that for the first Plan Year, the first
installment shall begin on the Effective Date and be prorated based on the
number of full months in such quarter after the Effective Date.

Each person who first becomes an Eligible Participant on a date other than the
Effective Date or an annual meeting date shall be paid a retainer equal to the
quarterly installment of the Base Annual Retainer for the first quarter of
eligibility, based on the number of full months he or she serves as an
Independent Director during such quarter. Payment of such prorated Base Annual
Retainer shall begin on the date that the person first becomes an Eligible
Participant.

5.2. MEETING FEES. Each Independent Director shall be paid a meeting fee for
each meeting of the Board he or she attends, payable in such form as shall be
elected by the Eligible Participant in accordance with Section 7.2. The amount
of the meeting fees shall be established from time to time by the Committee.
Until changed by the Committee, the meeting fee for attending a meeting of the
Board, or a committee thereof, whether telephonically or in person, shall be as
follows:

 

Meeting Type

   Fee

Regular Board Meeting

   $ 2,500

Audit Committee Meeting

   $ 2,500

Other Committee Meeting

   $ 1,500

Special Board or Committee Meeting

   $ 250

Committee Chair, in addition to other meeting fee, if attended in person

   $ 500

Meeting fees shall be payable within thirty (30) days following the date of the
applicable meeting to which they relate.

5.3. TRAVEL EXPENSE REIMBURSEMENT. All Independent Directors shall be reimbursed
for reasonable travel expenses (including spouse’s expenses to attend events to
which spouses are invited) in connection with attendance at meetings of the
Board and its committees, or other Company functions at which the Chair of the
Board or the Chief Executive Officer requests the Independent Director to
participate. Notwithstanding the foregoing, the Company’s reimbursement
obligations pursuant to this Section 5.3 shall be limited to expenses incurred
while the Independent Director serves on the Board in the capacity as an
Independent Director. Such payments will be made within thirty (30) days after
delivery of the Independent Director’s written requests for payment, accompanied
by such evidence of expenses incurred as the Company may reasonably require, but
in no event later than the December 31 following the year in which the expense
was incurred. The amount reimbursable in any one tax year shall not affect the
amount reimbursable in any other tax year. Independent Directors’ right to
reimbursement pursuant to this Section 5.3 shall not be subject to liquidation
or exchange for another benefit.

ARTICLE 6

EQUITY COMPENSATION

6.1. GENERAL. As provided for in Section 4.3 of the Equity Incentive Plan, the
Committee is provided all necessary authority to grant Awards to Participants
subject to terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall establish.

6.2. TERMS AND CONDITIONS OF OPTIONS. Options granted under this Article 6 shall
be evidenced by a written Award Certificate, and shall be subject to the terms
and conditions described below and of the Equity Incentive Plan.

 

2



--------------------------------------------------------------------------------

(i) EXERCISE PRICE. The exercise price per share under an Option shall be the
Fair Market Value on the date of grant of the Option.

(ii) OPTION TERM. Subject to earlier termination as provided herein, the Option
shall expire on the tenth anniversary of the date of grant.

(iii) VESTING. Each Option granted pursuant to this Article 6 shall, unless
earlier terminated as provided herein, vest and become exercisable as to
one-third (1/3) of the shares on the Grant Date and as to one-third (1/3) of the
shares on each of the first two (2) anniversaries of the date of grant.
Notwithstanding the foregoing, all Options granted under this Article 6 shall
become fully vested and exercisable on the earlier occurrence of (i) the
termination of the optionee’s service as a director of the Company due to his or
her death, Director Disability or termination without Cause (as defined in the
Equity Incentive Plan), or (ii) a Change in Control of the Company (as defined
in the Equity Incentive Plan). If the optionee’s service as a director of the
Company (whether or not in an Independent Director capacity) terminates for
Cause, then the optionee shall forfeit all of his or her right, title and
interest in and to any unvested Options as of the date of such termination from
the Committee.

6.3. RESTRICTIONS ON TRANSFER. The limitations on transfer provision of the
Equity Incentive Plan shall apply with respect to equity awards outstanding or
to be granted pursuant to this Plan.

ARTICLE 7

ALTERNATIVE FORMS OF PAYMENT FOR BASE RETAINER AND MEETING FEES

7.1 PAYMENT OF BASE RETAINER. At the election of each Eligible Participant, the
Base Retainer for a given Plan Year shall be either (i) payable in cash, in
equal quarterly payments payable on the date of the annual stockholders meeting
(i.e., the first day of the Plan Year) and on the three, six and nine month
anniversaries thereof, or (ii) subject to share availability under the Equity
Incentive Plan, payable by a grant on the day following the annual stockholders
meeting (the “Annual Retainer Stock Grant Date”) of a number of Shares
determined by dividing the Base Retainer by a price determined by the Committee
from time to time. Any Shares granted under the Plan as the Base Retainer under
clause (ii) above will be 100% vested and nonforfeitable as of the Annual
Retainer Stock Grant Date, and the Eligible Participant receiving such Shares
(or his or her custodian, if any) will have immediate rights of ownership in the
Shares, including the right to vote the Shares and the right to receive
dividends or other distributions thereon.

7.2 PAYMENT OF MEETING FEES. At the election of each Eligible Participant, the
Meeting Fees to be earned during a Plan Year shall be either (i) payable in cash
at each meeting date or such other date(s) on which such fees are normally paid,
or (ii) subject to share availability under the Equity Incentive Plan, payable
by a grant on the day following each meeting date (the “Meeting Fee Stock Grant
Date”) of that number of Shares determined by dividing the Meeting Fees
otherwise payable on the meeting date by a price determined by the Committee
from time to time. Any Shares granted under the Plan as Meeting Fees under
clause (ii) above will be 100% vested and nonforfeitable as of the Meeting Fee
Stock Grant Date, and the Eligible Participant receiving such Shares (or his or
her custodian, if any) will have immediate rights of ownership in the Shares,
including the right to vote the Shares and the right to receive dividends or
other distributions thereon.

7.3 TIMING AND MANNER OF PAYMENT ELECTION. Each Eligible Participant shall elect
the form of payment desired for his or her Base Retainer and Meeting Fees for a
Plan Year by delivering a valid Election Form to the Committee or the plan
administrator prior to the beginning of such Plan Year, which will be effective
as of the first day of the Plan Year beginning after the Committee or the plan
administrator receives the Eligible Participant’s Election Form. The Election
Form signed by the Eligible Participant prior to the Plan Year will be
irrevocable for the coming Plan Year. However, prior to the commencement of the
following Plan Year, an Eligible Participant may change his or her election for
future Plan Years by executing and delivering a new Election Form indicating
different choices. If an Eligible Participant fails to deliver a new Election
Form prior to the commencement of the new Plan Year, his or her Election Form in
effect during the previous Plan Year shall continue in effect during the new
Plan Year. If no Election Form is filed or effective, the Base Retainer and
Meeting Fees will be paid in cash.

ARTICLE 8

AMENDMENT, MODIFICATION AND TERMINATION

8.1. AMENDMENT, MODIFICATION AND TERMINATION. The Committee may terminate or
suspend the Plan at any time, without stockholder approval. The Committee may
amend the Plan at any time and for any reason without stockholder approval;
provided, however, that the Committee may condition any amendment on the
approval of stockholders of the Company if such approval is necessary or deemed
advisable with respect to tax, securities or other applicable laws, policies or
regulations. No termination, modification or amendment of the Plan may, without
the consent of an Independent Director, adversely affect an Independent
Director’s rights under an award granted prior thereto.

ARTICLE 9

GENERAL PROVISIONS

9.1. ADJUSTMENTS. The adjustment provisions of the Equity Incentive Plan shall
apply with respect to equity awards outstanding or to be granted pursuant to
this Plan.

9.2. DURATION OF THE PLAN. The Plan shall remain in effect until the tenth
anniversary of the Effective Date, unless terminated earlier by the Committee.

9.3. EXPENSES OF THE PLAN. The expenses of administering the Plan shall be borne
by the Company.

9.4. STATUS OF THE PLAN. The Plan is intended to be a nonqualified, unfunded
plan of deferred compensation under the Code. Plan benefits shall be paid from
the general assets of the Company or as otherwise directed by the Company. A
participant shall have the status of a general unsecured creditor of the Company
with respect to his or her right to receive Common Stock or other payment upon
settlement of equity awards under the Plan. No right or interest in the Options
shall be subject to the claims of creditors of the Independent Director or to
liability for the debts, contracts or engagements of the Independent Director,
or shall be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect;
provided, however, that nothing in this Plan shall prevent transfers by will or
by the applicable laws of descent and distribution. To the extent that any
participant acquires the right to receive payments under the Plan (from whatever
source), such right shall be no greater than that of an unsecured general
creditor of the Company. Participants and their beneficiaries shall not have any
preference or security interest in the assets of the Company other than as a
general unsecured creditor.

9.5. EFFECTIVE DATE. The Plan was adopted by the Board and became effective on
June 7th, 2010.

 

3



--------------------------------------------------------------------------------

The foregoing is hereby acknowledged as being the Wells Core Office Income REIT,
Inc. 2010 Independent Directors Compensation Plan as adopted by the Board on
June 7th, 2010, approved by the sole stockholder on June 7th, 2010.

 

WELLS CORE OFFICE INCOME REIT, INC. By:   /s/ Douglas P. Williams Name:  
Douglas P. Williams Title:   Executive Vice President

 

4